Case 19-02033-VFP        Doc 78    Filed 02/12/21 Entered 02/12/21 16:26:38         Desc Main
                                   Document     Page 1 of 2



RABINOWITZ, LUBETKIN & TULLY, LLC
293 Eisenhower Parkway, Suite 100
Livingston, N.J. 07039
(973) 597-9100
Jonathan I. Rabinowitz
Henry M. Karwowski
jrabinowitz@rltlawfirm.com
Attorneys for Jeffrey A. Lester,
  Chapter 7 Trustee

                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW JERSEY


 In re:                                        Case No. 19-13273 (VFP)

 IMMUNE PHARMACEUTICALS INC.,                  Chapter 7
 et al.,
                                               Jointly Administered
                        Debtors.


 JEFFREY A. LESTER, CHAPTER 7                  Adv. Pro. No. 19-02033 (VFP)
 TRUSTEE FOR IMMUNE
 PHARMACEUTICALS, INC.,                        Oral Argument Requested
 et al.,
                                               Hearing Date: March 9, 2021
                        Plaintiff-Appellant,                 at 10:00 AM

 v.

 DISCOVER GROWTH FUND, LLC,

                        Defendant-Appellee.


          NOTICE OF MOTION OF JEFFREY A. LESTER, CHAPTER 7 TRUSTEE,
            FOR STAY OF PROCEEDING, OR IN THE ALTERNATIVE, FOR
             STAY OF DISCOVERY AND ADJOURNMENT OF TRIAL DATE

          PLEASE TAKE NOTICE that Jeffrey A. Lester, Chapter 7 Trustee (the “Trustee”) for

the bankruptcy estates of Immune Pharmaceuticals Inc. and related debtors, and Plaintiff in the

above-captioned adversary proceeding, shall move before this Court on March 9, 2021 at 10:00
Case 19-02033-VFP        Doc 78    Filed 02/12/21 Entered 02/12/21 16:26:38            Desc Main
                                   Document     Page 2 of 2



AM or as soon thereafter as counsel may be heard for entry of an order (i) staying this adversary

proceeding pending resolution of the Trustee’s appeal from this Court’s “Order Denying Trustee’s

Motion Pursuant to F.R.B.P. 9023 for Reconsideration of Order Denying Partial Summary

Judgment Under 11 U.S.C. § 510(b),” entered on July 10, 2020; or in the alternative (ii) staying

discovery and adjourning the trial date pending the appeal.

       PLEASE TAKE FURTHER NOTICE that the Trustee relies upon the Motion and

Certification filed herewith and submits that a formal Brief is not necessary because the governing

law is not complex.

       PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9013-

2(a), any opposition to the Motion must be filed and served within 7 days of the hearing date.

       PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9013-

3(d), the Motion will be decided on the papers unless opposition is filed.

Dated: Feb. 12, 2021                         RABINOWITZ, LUBETKIN & TULLY, LLC
Livingston, New Jersey                       Attorneys for Jeffrey A. Lester, Chapter 7 Trustee


                                             By:____/s/ Jonathan I. Rabinowitz__________
                                                   JONATHAN I. RABINOWITZ
